Citation Nr: 1043085	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  10-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Propriety of a reduction in rating from 100 percent to 60 
percent for residuals of a lumbar spinal fusion.

2.  Propriety of discontinuation of special monthly compensation 
(SMC). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to October 
1943.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The June 2009 rating decision that reduced the Veteran's rating 
from 100 percent to 60 percent for residuals of a lumbar spine 
fusion also discontinued the Veteran's award of SMC.  In a 
January 2010 letter, the Veteran, through his representative, 
disagreed with the discontinuation of entitlement to SMC.  
However, a statement of the case has not been issued on the 
matter of whether it was proper to discontinue the Veteran's SMC.  
In light of the present procedural posture of this issue, the 
Board is obligated to remand the issue for proper development, to 
include issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).  The issue is addressed in 
the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no material improvement shown in the Veteran's 
service-connected residuals of a lumbar spine fusion. 

2.  The RO did not commit clear error in assigning a 100 percent 
rating for service-connected residuals of a lumbar spine fusion 
in its June 2009 rating decision.



CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for service-
connected residuals of a lumbar spine fusion are met.  38 C.F.R. 
§ 3.343(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants restoration of a 100 percent 
rating for residuals of a lumbar spinal fusion, which constitutes 
a complete grant of the benefit sought on appeal with respect to 
this issue.  As such, no discussion of VA's duty to notify or 
assist is necessary.  

In March 1946, the Board granted the Veteran's claim for service 
connection by way of aggravation for postoperative residuals of 
spondylolisthesis, 5th lumbar vertebra.  A 20 percent rating was 
in effect for this disability from October 1943 and a 60 percent 
rating in effect from September 2000.  In a rating decision dated 
in September 2008, the rating was increased to 100 percent, 
effective from March 17, 2008.  However, as will be discussed in 
greater detail below, in June 2009 the RO reduced the rating to 
60 percent, effective from October 1, 2009.  The Veteran now 
appeals for restoration of the 100 percent rating.

There are multiple provisions in VA regulations guiding and 
limiting VA's authority to adjudicate a reduction in rating for 
service-connected disability.  

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
will be notified and will be given 60 days for the presentation 
of additional evidence to show that compensation payments should 
be continued at their present level.  38 C.F.R. § 3.105(e).  In 
the present case, the RO's proposed and then implemented rating 
decision resulted in cessation of special monthly compensation 
payments, and the RO provided notice of the proposed rating 
reduction and opportunity for response from the Veteran as set 
forth at 38 C.F.R. § 3.105(e).

Although the regulatory requirements under 38 C.F.R. § 3.344(a) 
and (b) as to reductions in ratings are inapplicable in cases 
such as this one, where a rating has been in effect for less than 
five years, in addition to 38 C.F.R. § 3.344(c), further 
protections for a total disability rating for a service-connected 
disability are set forth at 38 C.F.R. § 3.343(a), which provides:

(a) General.  Total disability ratings, when warranted by 
the severity of the condition and not granted purely 
because of hospital, surgical, or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
Veteran attained improvement under the ordinary conditions 
of life, i.e., while working or actively seeking work or 
whether the symptoms have been brought under control by 
prolonged rest, or generally, by following a regimen which 
precludes work, and, if the latter, reduction from total 
disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).

(Emphasis added.)

As general guidance, the Board notes that in other contexts, the 
Court has equated the "clear error" standard, or a finding that 
a decision is clearly erroneous, with a finding that although 
there is evidence to support a decision, a reviewing body is, 
based on the entire evidence, left with the definite and firm 
conviction that a mistake has been committed.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991). 

In a rating decision dated in June 2009, the RO reduced the 
disability rating for the Veteran's service-connected lumbar 
spine fusion from 100 percent disabling as had been effective 
from March 17, 2008, to 60 percent disabling, effective from 
October 1, 2009.  The Veteran was informed in a letter dated in 
July 2009 that the basis for the reduction was that "our records 
noted improvement in your service-connected Lumbar Spinal 
Fusion."

However, documentation in the claims file reflects that RO 
adjudicative personnel were of the opinion that the Veteran was 
and continued to be entitled to a 100 percent rating for his 
residuals of a lumbar spine fusion, but that in December 2008 a 
VA quality review unit had determined that the RO's assignment of 
a 100 percent rating in a September 2008 rating decision was 
clearly erroneous.  The RO requested reconsideration of this 
determination, but, in March 2009 the Director, Compensation and 
Pension agreed with the quality review unit's finding that the 
100 percent rating was clearly erroneous.  It appears that as a 
result the RO had little choice but to reduce the rating from 100 
to 60 percent.

As the Veteran has noted and as the RO documentation associated 
with the claims file indicates, there is no substantial evidence 
that the Veteran's condition has improved.  The Veteran is over 
90 years of age and in poor health; the Board can conceive of no 
plausible basis upon which a finding of material improvement in 
his service-connected low back disability might be ascertained.

The only plausible basis upon which the Board might uphold the 
rating reduction from 100 percent to 60 percent, then, is that 
there is "clear error" in the September 2008 RO rating decision 
that assigned a 100 percent rating for spinal fusion effective 
from March 17, 2008.  See 38 C.F.R. § 3.343(a).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The disagreement between the RO, which has argued by written 
documentation on behalf of the Veteran for a continued 100 
percent rating, and the VA quality review personnel and the 
Director, is whether the Veteran has service-connected disability 
of the lumbar spine that meets or approximates "[u]nfavorable 
ankylosis of the entire spine."  See 38 C.F.R. § 4.71(a), 
General Rating Formula for Diseases of the Spine.

The July 2008 VA examination upon which the 100 percent rating 
assigned by the RO was based includes a finding that the Veteran 
is "unable with maximal effort to stand upright and has a 
forward thrust posture with his entire thoracic areas angulated 
forward form the level of the thoracolumbar junction."  It is 
further noted that the Veteran could only walk up and down stairs 
using all fours.  It was noted that the Veteran was remarkably 
pleasant and affable despite his many medical problems, but that 
he walked in a forward thrust position posture leaning heavily 
upon his cane and with a short step gait occasionally tottering 
and seeking stable objects to assist him in balance.  It was 
noted that he had a fixed flexion attitude of 30 degrees and was 
capable of only an additional 35 degrees in active forward 
flexion of the thoracolumbar spine.  The examiner asserted that 
the Veteran's lateral flexion was for practical purposes 
"essentially nil" and he had exceeding difficulty in even 
attempting rotation of his thorax on the fixed pelvis.  The 
examiner further commented that only with great effort and 
bilateral forearm thrust was the Veteran able to arise from his 
chair to a severely compromised upright position still 
demonstrating advanced abnormal forward thrust posture of the 
entire thoracic spine with the level of angulation appearing to 
develop at the thoracolumbar junction.  The relevant diagnoses 
were status post stabilization with posterior lumbar fusion 
without instrumentation L4-L5 in remote past, and progressive 
angular deformity of the thoracolumbar spine.  

The essence of the VA quality review personnel's objection to the 
100 percent rating appears to be that the Veteran is not in fact 
service-connected for disability of the cervical spine, so that 
it is not logically possible for him to be service-connected for 
unfavorable ankylosis of the entire spine, and further, that the 
Veteran's lumbar spine is not in fact ankylosed.  The RO's 
response is in essence that the Veteran's service-connected 
disability is now so severe as to result in functional impairment 
that would be better approximated by unfavorable ankylosis of the 
entire spine, as opposed to the criteria for a 50 percent rating, 
i.e., unfavorable ankylosis of the entire thoracolumbar spine, or 
a 60 percent rating for intervertebral disc disease, i.e., 
incapacitating episodes of 6 weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine and Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

The RO's position is, in the Board's view, reasonable, insofar as 
the Veteran's factual level of service-connected back disability 
would appear to be far more than incapacitation for more than 6 
weeks out of a year (warranting a 60 percent rating for 
intervertebral disc syndrome) or what would usually solely result 
from unfavorable ankylosis of the thoracolumbar spine (warranting 
a rating of 50 percent).  He must, for example, walk on all fours 
up steps, he has no lateral motion of the spine, and his 
thoracolumbar spine is so angulated forward that he totters and 
his balance is precarious with even so simple a task as rising, 
standing or walking with a cane.  The question at hand appears to 
be one of how far to extend, under these facts, the benefit of 
interpretive and factual doubt in favor of the Veteran, see, 
e.g., Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 130 
L.Ed.2d 462 (1994), and  Allen v. Brown, 7 Vet. App. 439, 446 
(1995) (en banc); and how far to extend the concept of a 
disability rating to take into consideration functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment, and the effect of factors such 
as pain, weakness, incoordination, and fatigability, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The July 2008 
VA examination report reflects that here the effects of such 
factors on functional ability are of much greater impact than is 
usually encountered.

Given the severity of the findings, as described above, at the 
Veteran's July 2008 VA examination, the application of the 
benefit of the doubt rule, and the necessary consideration of 
actual functional impairment in disability rating matters, as 
well as the caution that is warranted in implementing rating 
reductions, and particularly for a total rating reduction (see 38 
C.F.R §§ 3.343(a),(c), 3.344), the Board finds that while there 
is plenty of room for sound argument as to whether the RO's 
assignment of a 100 percent rating for residuals of lumbar spine 
fusion was in error, such arguable error, while a matter of 
legitimate concern and while debatable, does not rise to the 
level of "clear error."  See 38 C.F.R. § 3.343(a) (emphasis 
added).  That is to say, although the Director and VA quality 
review personnel may have the better end of a close argument, 
under 38 C.F.R. 3.343(a) considerable deference to the RO's 
original determination that a 100 percent rating is warranted is 
required.  After a full review of the evidence of record, the 
Board is not left here with the definite and firm conviction that 
an error was made when in June 2009 the RO assigned a 100 percent 
rating for service-connected residuals of a lumbar spine fusion. 

As such--and with consideration of the fact that there is no 
indication that a material improvement in the Veteran's low back 
disability has occurred or can reasonably be expected to occur-
the Board finds, in resolving all benefit of the doubt in favor 
of the Veteran, that restoration of a 100 percent rating for 
residuals of a lumbar spine fusion is warranted.  See 38 C.F.R. 
§ 3.343(a).


ORDER

Subject to the law and regulations governing payment of monetary 
benefits, restoration of a 100 percent rating for residuals of a 
fusion of the lumbar spine is granted, effective October 1, 2009.


REMAND

As noted above, in January 2010 the Veteran, through his 
representative, submitted a notice of disagreement on the matter 
of whether it was proper in a June 2009 RO rating decision to 
discontinue the Veteran's SMC, but no statement of the case has 
been issued on this matter.  The Board is therefore obligated to 
remand the issue for proper development, to include issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Take appropriate action, including 
readjudication, and, if entitlement to SMC 
remains disallowed, issuance of a statement of 
the case, on the appeal initiated by the 
Veteran from the June 2009 rating decision 
addressing the issue of discontinuance of the 
award of SMC. The Veteran and his 
representative should be clearly advised of the 
need to file a timely substantive appeal if the 
Veteran wishes to complete an appeal from that 
determination.  

The purpose of this REMAND is to ensure that the Veteran is 
afforded due process of law.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


